PER CURIAM.
The principal issue in this case is whether the Covenants Not to Compete Act, Texas Business & Commerce Code section 15.50 et. seq., controls the award of attorney’s fees in a declaratory judgment action in which a court declares a covenant not to compete unenforceable. We granted the petition for review to consider this issue of first impression. However, after examining the record, we conclude that the issue was not preserved. Accordingly, we withdraw this Court’s April 26, 2001 order granting the petition for review as improvidently granted. The petition for review is denied.